In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 12‐1208 
WELLS FARGO BUSINESS CREDIT, 
                                                   Plaintiff‐Appellee, 

                                  v. 

DONALD J. HINDMAN, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Eastern District of Wisconsin. 
         No. 2:10‐cv‐00348‐RTR — Rudolph T. Randa, Judge. 
                     ____________________ 

    ARGUED SEPTEMBER 5, 2012 — DECIDED OCTOBER 30, 2013 
                  ____________________ 

    Before BAUER, MANION, and TINDER, Circuit Judges. 
     TINDER,  Circuit  Judge.  Wells  Fargo  Business  Credit  sued 
Donald J. Hindman under diversity jurisdiction for breach of 
contract.  Wells  Fargo  and  Hindman  were  both  creditors  of 
Clark  National,  Inc.,  whose  president  and  CEO  was  Hind‐
man’s  son,  and  several  related  companies.  Wells  Fargo 
agreed to make loans and extend credit to the companies on‐
ly  if  Hindman  agreed  to  become  a  subordinated  creditor. 
Hindman agreed and subsequently executed a series of sub‐
2                                                       No. 12‐1208 

ordination agreements with Wells Fargo, which subordinat‐
ed  all  present  and  future  debts,  liabilities,  and  obligations 
that  the  companies  owed  to  Hindman  to  any  amounts  they 
owed to Wells Fargo. 
    In  January  2010,  a  series  of  events  occurred  resulting  in 
Hindman  authorizing  a  wire  transfer  of  $750,000  from  his 
personal  investment  account  at  Wells  Fargo  to  Clark  at  the 
request of his son. By that time, however, his son purported‐
ly had been stripped of the authority to make business deci‐
sions by Clark’s board of directors. When the authorized de‐
cision  makers  learned  about  the  purported  loan,  they  or‐
dered  Hindman’s  son  to  reject  the  funds.  Hindman’s  son 
promptly  instructed  the  Wells  Fargo  Bank  vice‐president  in 
charge  of  Hindman’s  personal  investment  account  to  stop 
the transaction. For reasons that are not clear, the transaction 
was not stopped before the $750,000 hit Clark’s accounts and 
was automatically used to pay down its Wells Fargo line of 
credit.  A  few  days  later,  however,  the  same  Wells  Fargo 
Bank vice‐president who had attempted to stop the transac‐
tion transferred $750,000 from Clark’s account to Hindman’s 
account at a bank in Florida at Hindman’s request. 
    Wells  Fargo  claims  that  Hindman’s  receipt  of  the 
$750,000  constitutes  a  clear  violation  of  the  subordination 
agreements because Clark repaid a debt to Hindman while it 
had  outstanding  obligations  to  Wells  Fargo.  Hindman,  on 
the  other  hand,  maintains  that  a  valid  loan  was  never  con‐
summated between him and Clark because his son had been 
stripped  of  authority  to  make  business  decisions  and  thus 
could  not  bind  the  company.  Furthermore,  the  authorized 
decision  makers  rejected  the  proposed  loan  once  they 
learned  about  it;  that  is,  there  was  never  an  authorized  ac‐
No. 12‐1208                                                          3 

ceptance,  and  so  a  valid  loan  contract  never  existed.  Wells 
Fargo ignores most of Hindman’s arguments and maintains 
that the transfer of funds completed the loan because Hind‐
man’s  son  had  signed  a  subordinated  debenture  and  Clark 
used the funds to pay down its line of credit and take subse‐
quent cash advances. Hindman responds that even if a valid 
loan  existed,  he  did  not  breach  the  subordination  agree‐
ments, either because the loan was properly rescinded by the 
parties  thereto,  or  because  Wells  Fargo  consented  to  return 
of  the  funds.  Wells  Fargo  says  that  rescission  of  the  loan 
agreement  would  place  Hindman  in  breach  of  the  subordi‐
nation agreements unless it had given proper consent, and it 
argues  that  the  vice‐president  who  returned  the  money  to 
Hindman lacked authority to give consent under the subor‐
dination agreements. 
    The  district  court  granted  Wells  Fargo’s  motion  for 
summary judgment and denied  Hindman’s cross‐motion. It 
rejected  Hindman’s  arguments  concerning  rejection  and  re‐
scission  as  irrelevant.  The  court  reasoned  that  Hindman’s 
transfer of $750,000 to Clark created a debt, liability, or obli‐
gation  and  that  returning  the  funds  to  Hindman  before 
Wells Fargo had been paid in full constituted a breach of the 
subordination agreements because Wells Fargo had not con‐
sented.  This  was  the  extent  of  the  court’s  reasoning.  It  did 
not explain why Hindman’s arguments were irrelevant, and 
it did not acknowledge the dispute over the issue of consent. 
The  court  subsequently  awarded  damages  of  $750,000  plus 
interest to Wells Fargo, which Hindman also challenges. 
   We vacate the judgment and remand for further proceed‐
ings. The arguments raised by Hindman in the district court 
and  on  appeal  are  not  baseless  and  should  have  been  ad‐
4                                                      No. 12‐1208 

dressed by both the district court and Wells Fargo. By failing 
to address Hindman’s plausible arguments, Wells Fargo has 
failed to carry its burden in showing that there are no genu‐
ine issues of material fact and that it is entitled to judgment 
as a matter of law. See Fed. R. Civ. P. 56. It may well turn out 
that Hindman’s facially plausible arguments are not persua‐
sive, but based on this record and Wells Fargo’s seeming re‐
fusal to acknowledge those arguments, we cannot make that 
determination without performing Wells Fargo’s tasks for it, 
which we will not do. 
                        I.    Background 
    Hindman  owned  and  operated  Clark  and  three  related 
companies (collectively, “Borrowers”) for a number of years. 
When  Hindman  retired  around  2005,  his  son  Donald  D. 
Hindman  (“D.D.H.”)  assumed  control  of  the  family  busi‐
nesses  and  became  president  and  CEO  of  Clark.  While 
Hindman  ceased  participating  in  day‐to‐day  operations,  he 
remained involved by routinely  making loans to  Borrowers 
to  initiate  capital‐raising  campaigns  and  by  serving  as 
chairman of Clark’s board of directors. (Appellant’s Separate 
App. 51; Appellee’s Supp. App. 46.) 
    Wells  Fargo  Business  Credit  is  a  secured  lender  that 
loaned  money  and  extended  credit  to  Borrowers.  The  busi‐
ness line of credit provided funds as working capital to cov‐
er expenses while incoming accounts receivable were pend‐
ing. The amount of advances Borrowers could take on their 
line  of  credit  depended  on  the  accounts  receivable  and  in‐
ventory they reported on their daily collateral reports. Wells 
Fargo closely monitored those reports and adjusted Borrow‐
ers’  line  of  credit  accordingly.  All  incoming  cash  (including 
loans) was reported on the daily collateral report and depos‐
No. 12‐1208                                                          5 

ited  into  a  cash‐collateral  account  held  by  Wells  Fargo  for 
Borrowers’ benefit. Wells Fargo used the incoming funds to 
pay down Borrowers’ line of credit, which created available 
credit  on  which  Borrowers  could  take  additional  advances. 
All  advances  approved  by  Wells  Fargo  then  would  be  de‐
posited into Borrowers’ master‐funding account. (Appellee’s 
Supp. App. 68–69.) 
    Before agreeing to provide this line of credit, Wells Fargo 
required  that  any  debts  Borrowers  owed  or  would  owe  to 
Hindman be subordinated to ensure that Wells Fargo would 
get  paid  before  he  would.  Accordingly,  Wells  Fargo  and 
Hindman entered into a series of subordination agreements 
under  which  Hindman  became  a  subordinated  creditor. 
There were three largely identical subordination agreements 
in  total.  (Appellant’s  Separate  App.  1–7;  Appellee’s  Supp. 
App. 1–8, 27–33, 36–42.) As Wells Fargo alleges breach of all 
three, and none of the parties’ arguments rely on any differ‐
ences  in  the  wording  of  the  agreements,  we  simply  refer  to 
them as the subordination agreements. 
    The subordination agreements subordinated  payment  of 
“Subordinated Indebtedness” to payment in full of Borrow‐
ers’ indebtedness to Wells Fargo, and that term is defined in 
relevant part as “each and every … debt, liability and obliga‐
tion of every type and description which any Borrower may 
now  or  at  any  time  hereafter  owe  to  [Hindman],  whether 
such  debt,  liability  or  obligation  now  exists  or  is  hereafter 
created  or  incurred.”  (Appellant’s  Separate  App.  2.)  Hind‐
man  agreed  that  he  would  not,  absent  Wells  Fargo’s  prior 
written  consent,  “demand,  receive  or  accept  any  payment 
(whether  of  principal,  interest  or  otherwise)”  from  Borrow‐
ers until their indebtedness to Wells Fargo had been paid in 
6                                                       No. 12‐1208 

full  and  Wells  Fargo  had  released  its  lien  on  any  collateral 
(subject to a few narrow exceptions not relevant here). (Id. at 
3.)  In  the  event  Hindman  received  an  unauthorized  pay‐
ment, the subordination agreements provided that he would 
“hold the amount so received in trust for [Wells Fargo] and 
[would] forthwith turn over such payment to [Wells Fargo].” 
(Id.) 
    Toward the end of 2009, D.D.H. informed Wells Fargo in 
face‐to‐face  meetings  that  Clark  needed  additional  capital 
and  that  a  majority  of  this  capital  would  likely  come  from 
Hindman. To protect Wells Fargo’s status as senior creditor, 
its representatives discussed with D.D.H. a form of subordi‐
nated  debenture  that  would  be  used  for  all  future  subordi‐
nated loans. (Appellee’s Supp. App. 47, 51.) 
    On  January  6,  2010,  Hindman  emailed  Tom  Bassett,  a 
vice‐president  of  Wells  Fargo  Bank  (not  Business  Credit) 
who  handled  Hindman’s  personal  investment  account,  in‐
structing  Bassett  to  go  ahead  and  sell  some  of  Hindman’s 
stock to provide $1 million in working capital for Clark and 
requesting  that  it  be  done  promptly.  (Appellant’s  Separate 
App.  27.)  On  January  7,  D.D.H.  emailed  Bassett  instructing 
him to hold the funds from the sale of equities in Hindman’s 
account  until  D.D.H.  provided  wiring  instructions,  which 
D.D.H. expected to do the following day. (Id. at 49.) 
     On January 8, Clark’s board of directors held a meeting. 
It is unclear from the record how many directors Clark had, 
but  the  minutes  reflect  that  a  quorum  was  present,  consist‐
ing  of  the  following  three  directors:  Hindman,  D.D.H.,  and 
Robert  Early.  Hindman  served  as  chairman  and  D.D.H. 
served  as  secretary.  Also  in  attendance  were  Clark  CFO 
Mark  Bruno;  Kevin  Cleary,  a  member  of  Clark’s  board  of 
No. 12‐1208                                                          7 

advisors and the president of Dearborn Partners, which had 
been  retained  by  Clark  to  provide  financial  advisory  ser‐
vices;  and  T.D.  Decker,  Clark’s  full‐time  turn‐around  con‐
sultant and financial advisor. (Id. at 51.) At this meeting, the 
board agreed to Cleary’s suggestion that D.D.H. “would step 
aside  from  corporate  decision‐making  and  focus  on  new 
sales,  preserving  existing  customer  relationships  and  assist‐
ing, as needed, in the sales of assets.” (Id. at 52.) At the same 
time, the board agreed that Decker and CFO Bruno “would 
be  responsible  for  all  corporate  business  decisions  and 
would operate [Clark] in the best interests of the creditors.” 
(Id. at 52.) Also during this meeting, Hindman discussed the 
possibility  of  loaning  another  $750,000  to  Clark,  but  no 
commitment was made. (Id. at 13, 19, 52.)  
    Shortly  before  the  board  meeting,  Cleary  had  expressed 
his  opinion  that  Clark  required  at  least  $3  million  in  new 
capital to continue operating. (Id. at 13, 50.) By January 14, it 
had become clear to Early that even $3 million would be in‐
sufficient. (Id. at 22.) Given the dire straits Clark was in, Bru‐
no  was  of  the  view  that  a  $750,000  loan  from  Hindman  to 
Clark would not be prudent because Hindman would simp‐
ly be throwing away his money. (Id. at 19.) 
    Shortly after noon on January 12, Bassett emailed D.D.H. 
to inform him that Bassett was ready to make a transfer out 
of  Hindman’s  investment  account  and  into  Clark’s  account. 
(Id. at 27, 46.) A few minutes later, D.D.H. wrote back that he 
was trying to obtain Wells Fargo Business Credit’s approval 
for  the  funds  to  come  in  as  secured.  (Id.  at  28,  46.)  Soon 
thereafter, D.D.H. spoke on the phone with Kathryn D. Wil‐
liams,  a  vice‐president  of  Wells  Fargo  Business  Credit  who 
was primarily responsible for the business‐lending relation‐
8                                                       No. 12‐1208 

ship  with  Clark,  about  the  loan  Hindman  was  going  to 
make.  (Id.  at  46;  Appellee’s  Supp.  App.  57.)  At  1:04  p.m., 
Williams requested a copy of the note so that she could pre‐
pare a subordinated debt agreement. (Appellee’s Supp. App. 
57.) At 1:46 p.m., D.D.H. sent Williams an email with a copy 
of  the  note  attached.  (Id.  at  58.)  Bruno,  Decker,  and  Cleary 
were  copied  on  the  email.  (Id.)  At  2:49  p.m.,  Decker  sent 
D.D.H.  an  email  that  read:  “After  discussions  …,  [Cleary] 
thinks we should talk with you about the timing of receiving 
and spending the $[7]50,000. Before we accept the funds, we 
should discuss.” (Appellant’s Separate App. 47.) 
    On  the  morning  of  January  13,  D.D.H.  called  Hindman 
and  asked  him  to  call  Bassett  to  release  the  funds  from 
Hindman’s  investment  account.  (Id.  at  16,  44.)  Hindman 
made  the  call,  and  at  10:58  a.m.,  Bassett  emailed  D.D.H.  to 
inform  him  that the order  had been placed and would post 
to Clark’s account that day. (Id. at 44.) Bruno, Decker, Cleary, 
and Early were not aware that D.D.H. was doing this. (Id. at 
13, 20, 22.)  
    Also, at 11:55 a.m. that day, D.D.H. emailed a revision of 
the executed debenture to Williams. (Appellee’s Supp. App. 
55–56.)  The  debenture  reflected  that  Hindman  would  loan 
$750,000  to  Clark  to  be  repaid  by  November  1,  2011.  (Id.  at 
56.)  D.D.H.  signed  the  debenture  as  president  and  CEO  of 
Clark  and  dated  it  (though  dated  January  12,  2009,  there  is 
no  dispute  that  it  was  actually  signed  on  January  12,  2010); 
Hindman did not sign it. (Id.) 
    On  January  14,  Maria  Preston,  Clark’s  A/R  (accounts  re‐
ceivable)  and  Cash  Manager,  contacted  Bassett  and  another 
Wells Fargo representative to tell them that the wire transfer 
could  not  be  deposited  into  the  specified  account.  (Appel‐
No. 12‐1208                                                          9 

lant’s  Separate  App.  36.)  Apparently,  Bassett  had  directed 
the $750,000 to be credited to Clark’s payroll account, when 
it  should  have  been  credited  to  either  the  cash‐collateral  or 
master‐funding  account.  (Id.  at  37,  38,  59;  Appellee’s  Supp. 
App. 99.) After a series of email exchanges, on which Bruno 
had been copied, the funds were deposited into Clark’s cash‐
collateral account. (Appellant’s Separate App. 34–38.) 
    While  all  of  this  was  going  on,  there  was  a  conference 
among  Cleary,  D.D.H.,  Decker,  Bruno,  and  Early,  during 
which  D.D.H.  was  directed  by  the  others  to  contact  Wells 
Fargo immediately and stop or reverse the transfer of funds. 
(Id. at 16, 20.) D.D.H. contacted Bassett and told him to stop 
or reverse the transaction, and D.D.H. believes that he gave 
this instruction before the $750,000 hit Clark’s cash‐collateral 
account.  (Id.  at  16.)  But  for  reasons  that  are  unknown,  the 
transfer was neither stopped nor reversed that day, and the 
statement  for  Clark’s  cash‐collateral  account  shows  that 
$750,000 was received from Hindman on January 14. (Appel‐
lee’s Supp. App. 109.) 
    On  the  morning  of  January  15,  Maria  Preston  sent  an 
email to Bassett (D.D.H. and Bruno were copied), informing 
him  that  Clark  had  received  $750,000  the  previous  day  but 
that  it  appeared  “that  the  originator  is  trying  to  reverse 
payment.”  (Appellant’s  Separate  App.  34.)  A  few  minutes 
later,  D.D.H.  emailed  the  following  to  Bassett  and  Preston 
(Bruno  and  Decker  were  copied):  “TB:  Please  hold  the  wire 
on your end if possible—thanks. Left you a VM.” (Id. at 71.) 
Fifteen  minutes  later,  Bassett  emailed  Preston  (D.D.H.  and 
Bruno were copied), saying that he was “very confused” as 
to what was going on: “I was told that the first $750k trans‐
fer  ‘suspended’  because  we  used  the  incorrect  account 
10                                                               No. 12‐1208 

[number]—as they were retrieving that transfer, they made a 
second $750k transfer to the correct account—are they trying 
to reverse that one, too? I have a call into those people so we 
can get this matter resolved—I am sorry for the confusion.” 
(Id.  at  33.)  About  two  hours  later,  D.D.H.  emailed  Bassett, 
stating “please reverse if it hit our account.” (Id. at 32.) Then 
at  1:12  p.m.,  Bassett  responded  to  D.D.H.  with  an  email, 
which  simply  read,  “Done!”  (Id.  at  32.)  According  to  Hind‐
man’s bank statement, the $750,000 was back in his account 
by the close of business. (Id. at 70.) The next day, January 16, 
Bruno  emailed  Early  to  inform  him  that  the  $750,000  was 
held back and that, as a result, Hindman had not loaned any 
money that week. (Id. at 23.) 
    But  this  fiasco  was  by  no  means  over.  On  the  same  day 
that  D.D.H.  and  Bassett  were  trying  to  stop  or  reverse  the 
wire  transfer,  Wells  Fargo  Business  Credit  received  Clark’s 
daily  collateral  report,  which  had  been  signed  by  Clark’s 
treasurer and reported $751,847.49 as non‐A/R cash.1 (Appel‐
lee’s  Supp.  App.  64.)  Accordingly,  Wells  Fargo  used  the 
$750,000 to pay down Clark’s line of credit. (Id. at 127.) Ac‐
cording to Wells Fargo, Clark used Hindman’s $750,000 and 
other funds to draw advances totaling $3,036,089.96 between 
January 15 and January 21. The statement for Clark’s master‐
funding account reflects the following advances: 

                                                 
1  Classifying  the  funds  as  “non‐A/R  cash”  allowed  Clark  to  take  up  to 

100% of the loan as additional advances. Had it been classified as “A/R 
cash,”  then  Clark  would  have  been  able  to  take  additional  advances 
equal to 15% of the loan; this is because, with regard to pending accounts 
receivable, Wells Fargo would loan 85% of the invoice amount to Clark 
before  the  cash  came  in,  with  the  remaining  15%  available  once  the  in‐
voice had been paid in full. (Appellee’s Supp. App. 144.) 
No. 12‐1208                                                       11 

           January 15:       $471,668.95 
           January 19:       $910,793.56 
           January 20:       $592,208.82 
           January 21:       $1,061,418.63 
             
(Id. at 132.) 
    Hindman’s  personal  account  statement  reflects  that  the 
$750,000  that  purportedly  had  been  returned  to  his  account 
on  January  15  was  withdrawn  from  his  account  on  January 
19. (Appellant’s Separate App. 70.) Hindman did not author‐
ize this. The account statement includes a note that the orig‐
inal transaction could not be reversed. (Id. at 70.) Upon dis‐
covering this, Hindman contacted Bassett and asked him to 
wire  the  funds  to  Hindman’s  account  at  Gibraltar  Bank  in 
Florida; Bassett did so on January 21. (Appellee’s Supp. App. 
139.)  Thus,  $750,000  of  the  $1,061,418.63  placed  into  Clark’s 
master‐funding  account  on  January  21  was  wired  to  Hind‐
man’s personal account at another bank. 
    According  to  Williams,  after  January  15,  the  day  the 
funds appeared in Clark’s account, she spoke with Hindman 
over the phone and informed him that repayment of the loan 
would  violate  the  subordination  agreements.  She  also 
phoned  Bruno  and  informed  him  that  payment  from  Clark 
to Hindman of the $750,000 would violate not only the sub‐
ordination agreements but the credit and security agreement 
between Wells Fargo and Clark. (Id. at 52.) While monitoring 
Clark’s  accounts,  she  noticed  that  $750,000  had  been  wired 
to  Hindman’s  account  at  Gibraltar  Bank  in  Florida.  (Id.  at 
53.) On February 2, 2010, Williams sent a letter to Hindman 
notifying  him  that  Clark’s  payment  to  him  on  January  21 
was a breach of the subordination agreements and a default 
12                                                      No. 12‐1208 

of  Clark’s  credit  and  security  agreement.  (Id.  at  65–66.)  On 
April  7,  Wells  Fargo  made  a  written  demand  to  Hindman 
and  Clark  ordering  that  Hindman  return  the  $750,000  to 
Clark; Hindman refused. (Id. at 48.) 
    Shortly after the money was returned to Hindman, Clark 
went  belly  up  and  began  liquidating  its  assets.  (Id.)  As  of 
March  25,  2011,  Clark  still  owed  Wells  Fargo  $7,306,098.34. 
(Id. at 49.) 
    On April 22, 2010, Wells Fargo filed this diversity suit in 
the Eastern District of Wisconsin, asserting claims of breach 
of contract and promissory estoppel. The parties subsequent‐
ly filed cross‐motions for summary judgment as to liability. 
On  June  21,  2011,  the  district  court  issued  its  decision  and 
order  granting  Wells  Fargo’s  motion  and  denying  Hind‐
man’s motion. In response to Hindman’s primary contention 
that  he  never  actually  loaned  money  to  Borrowers  because 
the  transaction  had  been  rejected  or  rescinded,  the  district 
court  concluded:  “This  distinction  is  irrelevant.  It  is  undis‐
puted  that  Hindman  transferred  $750,000.00  to  Borrowers, 
which  created  a  ‘debt,  liability  and  obligation’  owed  to 
Hindman as the Subordinated Creditor.” Wells Fargo subse‐
quently  filed  a  motion  for  a  determination  of  damages.  On 
January  11,  2012,  the  district  court  issued  its  decision  and 
order  granting  Wells  Fargo’s  motion  and  entered  judgment 
against  Hindman  in  the  amount  of  $750,000.00,  plus  pre‐
judgment interest. Hindman now appeals the district court’s 
grant of summary judgment to Wells Fargo on both liability 
and damages. 
       
       
No. 12‐1208                                                         13 

                         II.    Discussion 
    We review a district court’s grant of summary judgment 
de novo, Abbott v. Sangamon Cnty., Ill., 705 F.3d 706, 713 (7th 
Cir. 2013), construing all facts and inferences in favor of the 
nonmovant, Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 
(1986).  Summary  judgment  is  proper  only  “if  the  movant 
shows  that  there  is  no  genuine  dispute  as  to  any  material 
fact  and  the  movant  is  entitled  to  judgment  as  a  matter  of 
law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 
U.S. 317, 322–23 (1986). 
           A. Liability 
    Wells  Fargo  maintains  that  Hindman  clearly  breached 
the  subordination  agreements  because  he  transferred 
$750,000 to Clark, which created a “debt, liability, or obliga‐
tion”  on  Clark’s  part  (i.e.,  “Subordinated  Indebtedness”), 
and  because  he  then  accepted  repayment  of  those  funds 
without prior written consent and while Clark had outstand‐
ing  obligations  to  Wells  Fargo.  It  argues  that  we  need  not 
concern ourselves with any other facts because the subordi‐
nation agreements and the subordinated debenture executed 
by D.D.H. are clear and unambiguous. 
    Hindman, on the other hand, argues that there are genu‐
ine issues of material fact as to whether the funds he trans‐
ferred  were  accepted  by  Clark.  In  his  view,  if  there  was  no 
acceptance then there was not a valid loan because a loan is 
a  contract,  and  if  there  was  not  a  valid  loan  then  Clark  in‐
curred  no  “debt,  liability,  or  obligation”  to  Hindman  under 
the  subordination  agreements.  Alternatively,  even  if  there 
were  a  valid  loan,  Hindman  contends  that  it  was  either  re‐
14                                                                      No. 12‐1208 

scinded by agreement between him and Clark or repaid with 
Wells Fargo’s consent. 
                 1. Creation of Subordinated Indebtedness 
    In  order  for  Hindman  to  have  breached  the  subordina‐
tion agreements, it must be established that his wire transfer 
created a “debt, liability, or obligation.” The parties seem to 
agree  that  for  this  to  happen  there  must  have  been  a  valid 
loan—i.e.,  they  do  not  argue  that  the  term  “Subordinated 
Indebtedness” is ambiguous.2 A loan is  
           a contract by which one delivers a sum of mon‐
           ey to another and the latter agrees to return at 
           a future time a sum equivalent to that which he 
           borrows.  
           In order to constitute a loan there must be a con‐
           tract whereby, in substance one party transfers 
           to  the  other  a  sum  of  money  which  that  other 
           agrees  to  repay  absolutely,  together  with  such 
           additional sums as may be agreed upon for its 
           use.  If  such  be  the  intent  of  the  parties,  the 

                                                 
2 As a fallback, Hindman does raise the possibility that the term  is am‐

biguous, suggesting that an overly broad reading of “each and every … 
debt,  liability  and  obligation  of  every  type  and  description”  might  in‐
clude  pensions,  travel‐expense  reimbursements,  director’s  fees,  or 
health‐insurance  premiums  but  that,  when  the  commercial  context  is 
restored,  the  subordinated  agreements  clearly  would  not  apply  to  such 
“payments”  from  Clark  to  Hindman.  See  ConFold  Pac.,  Inc.  v.  Polaris  In‐
dus., Inc., 433 F.3d 952, 955 (7th Cir. 2006) (discussing latent ambiguity). 
Given our resolution of Hindman’s primary argument, we need not ad‐
dress his alternative contention, which in any event is waived because it 
was  raised  for  the  first  time  on  appeal.  See,  e.g.,  Williams  v.  Dieball,  724 
F.3d 957, 961 (7th Cir. 2013). 
No. 12‐1208                                                                    15 

            transaction  will  be  considered  a  loan  without 
            regard to its form.  
   Calcasieu‐Marine  Nat’l  Bank  v.  Am.  Emp’rs  Ins.  Co.,  533 
F.2d  290,  296–97  (5th  Cir.  1976)  (emphases  added)  (internal 
quotation marks omitted) (citing In re Grand Union Co., 219 F. 
353,  356  (2d  Cir.  1914);  accord  United  States  v.  Kristofic,  847 
F.2d  1295,  1296  (7th  Cir.  1988).  Accordingly,  whether  the 
transaction  at  issue  created  Subordinated  Indebtedness  de‐
pends on whether a valid loan contract was created between 
Hindman and Clark. 
     The basic elements of a contract are offer, acceptance, and 
consideration. In re F.T.R., 833 N.W.2d 634, 649 (Wis. 2013).3 
Hindman’s  arguments  focus  on  the  element  of  acceptance. 
But Wells Fargo suggests that, even though a loan is a con‐
tract, acceptance is not a prerequisite to its formation. This is 
a  curious  argument,  particularly  because  it  comes  from  a 
bank. Suppose A walks into a branch of Wells Fargo, plops 
$10,000 down on the counter, and says, “I am loaning this to 
you  and  you  will  pay  me  double  next  week.”  Under  Wells 
Fargo’s  view,  it  would  be  stuck  with  the  money  and  owe 
$20,000 to A the following week, even if the banker to whom 
A had tendered the money immediately had said “no, thank 
you,”  and  refused  to  take  the  cash.  But  there  clearly  would 
not be an enforceable contract in that scenario. See Nat’l Bank 
of  Paulding  v.  Fid.  &  Cas.  Co.,  131  F.  Supp.  121,  123–24  (S.D. 
                                                 
3  Wisconsin  law  applies  to  the  parties’  dispute  (with  one  caveat,  noted 

later) by virtue of a choice‐of‐law provision in the subordination agree‐
ments. But most, if not all, of the legal principles involved in this appeal 
are well‐established rules that are largely uniform throughout the coun‐
try, which the parties implicitly acknowledge by their heavy reliance on 
Illinois law. 
16                                                                 No. 12‐1208 

Ohio  1954)  (“In  order  to  have  a  loan,  there  must  be  an 
agreement, either expressed or implied, whereby one person 
advances money to the other and the other agrees to repay it 
upon  such  terms  as  to  time  and  rate  of  interest,  or  without 
interest, as the parties may agree. In order to have a contract, 
there must  be  a meeting  of  minds.”); Restatement (Second) of 
Contracts  §  55  illus.  2  (1981)  (“A  offers  to  lend  B  $100  on 
specified  terms  and  tenders  the  money  to  B.  B’s  acceptance 
of  the  tender  forms  a  contract  on  the  terms  specified.”);  cf. 
Goossen  v.  Estate  of  Standaert,  525  N.W.2d  314,  318  (Wis.  Ct. 
App.  1994)  (valid  loan  contract  existed  between  borrower 
and lender, where borrower offered to borrow money, lend‐
er accepted offer by processing the loan, and borrower pro‐
vided  consideration  by  paying  lender’s  loan  fee).  We  thus 
consider Hindman’s arguments that there was never a valid 
loan due to lack of acceptance.4 
    Under Wisconsin law, “whether an offer was accepted is 
a question of fact.” Hoeft v. U.S. Fire Ins. Co., 450 N.W.2d 459, 
463 (Wis. Ct. App. 1989). For “acceptance of a contract to oc‐
cur,  there  must  be  a  meeting  of  the  minds,  a  factual  condi‐
tion that can be demonstrated by word or deed.” Zeige Dis‐
trib.  Co.  v.  All  Kitchens,  Inc.,  63  F.3d  609,  612  (7th  Cir.  1995) 
(Wisconsin  law).  Objective  manifestations  of  assent,  rather 
                                                 
4 It is important to distinguish between the fundamental contractual el‐

ement of acceptance and accepting loan proceeds. They are not necessari‐
ly the same; it depends on how the parties structure their transaction. Cf. 
Restatement  (Second)  of  Contracts,  supra,  §  62.  Consider  the  following:  A 
says to B, “if you loan me $10, I promise to pay you $15 a week later.” If 
B subsequently tenders $10 to A, a valid contract is formed upon B’s per‐
formance and A’s refusal of the loan proceeds would constitute a breach. 
This is a classic example of a unilateral contract. See, e.g., Patel v. Am. Bd. 
of Psychiatry & Neurology, Inc., 975 F.2d 1312, 1314 (7th Cir. 1992). 
No. 12‐1208                                                           17 

than subjective intentions, are controlling. See Associated Milk 
Producers,  Inc.  v.  Meadow  Gold  Dairies,  Inc.,  27  F.3d  268,  272 
(7th Cir. 1994) (Wisconsin law).  
     Hindman does not dispute that he transferred money to 
Clark with the intent to make a loan, but he argues that the 
anticipated loan never came into existence because there was 
no acceptance by Clark, given that D.D.H. had already been 
stripped  of  his  authority  to  make  business  decisions  for 
Clark  when  he  signed  the  subordinated  debenture.  Wells 
Fargo  ignores  Hindman’s  argument  and  contends  that  the 
subordinated  debenture  unambiguously  reflects  that  Hind‐
man  made  a  loan  of  $750,000  to  Clark  and  that  Clark  had 
agreed to repay the loan. It relies on the fact that D.D.H. no‐
tified it in late‐2009 (before he was stripped of his authority) 
that Hindman would be making a loan to Clark. 
    A corporation is a legal entity separate from its directors, 
officers, and shareholders, In re Rehab. of Centaur Ins. Co., 632 
N.E.2d 1015, 1017 (Ill. 1994), but it can act only through “its 
officers  and  directors  and  is  bound  by  their  actions  when 
performed  within  the  scope  of  their  authority,”  Ahlgren  v. 
Blue Goose Supermarket, Inc., 639 N.E.2d 922, 928 (Ill. App. Ct. 
1994). Under Illinois law, which governs the internal affairs 
of  an  Illinois  corporation  such  as  Clark,  see,  e.g.,  Wachovia 
Sec.,  LLC  v.  Banco  Panamericano,  Inc.,  674  F.3d  743,  754  (7th 
Cir. 2012), “the business and affairs of the corporation shall 
be managed by or under the direction of the board of direc‐
tors,” 805 ILCS 5/8.05(a); see also Hall v. Woods, 156 N.E. 258, 
267  (Ill.  1927).  The  board,  therefore,  “is  the  true  agent  of  a 
corporation, and the actions of the directors of the board, if 
within the  scope  of  the  corporate charter, are  binding  upon 
18                                                       No. 12‐1208 

it.” Baltimore & Ohio R.R. Co. v. Foar, 84 F.2d 67, 70 (7th Cir. 
1936). 
    Wells  Fargo  offers  no  evidence  to  contradict  Hindman’s 
evidence  that  Clark’s  board  of  directors  stripped  D.D.H.  of 
his authority to make business decisions on January 8, 2010, 
which was four days before the subordinated debenture was 
executed and five days before the wire transfer. There is no 
evidence that a loan agreement was completed before Janu‐
ary  8.  It  does  not  matter  that  negotiations  may  have  been 
ongoing since late‐2009, when D.D.H. still had authority. See 
Perritt Ltd. P’ship v. Kenosha Unified Sch. Dist. No. 1, 153 F.3d 
489  (7th  Cir.  1998)  (no  contract  formed  for  purchase  of  real 
estate  where,  midway  through  extended  negotiations,  the 
school  district’s  status  under  Wisconsin  law  changed  in  a 
manner divesting the school board of authority to purchase 
real  estate  and  no  agreement  had  been  finalized  before  the 
status  change).  The  only  evidence  in  the  record  shows  that 
D.D.H. lacked actual authority to bind Clark when the pur‐
ported loan was executed. 
    We  acknowledge  that  this  is  a  strange  case  because 
D.D.H. was not some low‐level employee but rather Clark’s 
president  and  CEO.  Generally,  a  corporation’s  highest‐
ranking officers’ duties are outlined in the corporation’s by‐
laws, and while the board may alter an officer’s authority by 
resolution,  it  may  do  so  only  if  the  resolution  is  consistent 
with  the  bylaws.  805  ILCS  5/8.50.  However,  Clark’s  bylaws 
are not part of the record, and Wells Fargo has made no at‐
tempt to argue that the board was prohibited from stripping 
its president and CEO of business‐decision‐making authori‐
ty  without  removing  him  from  his  office.  Therefore,  Wells 
No. 12‐1208                                                            19 

Fargo  cannot prevail on  the theory  that  D.D.H. retained  ac‐
tual authority to bind Clark in contract. 
    Nor  can  Wells  Fargo  prevail  on  the  ground  that  D.D.H. 
had  apparent  authority,  which  “‘exists  where  a  principal 
through  his  words  or  conduct,  creates  a  reasonable  impres‐
sion that the agent has been granted the authority to perform 
certain acts,’” Orix Credit Alliance, Inc. v. Taylor Mach. Works, 
Inc.,  125  F.3d  468,  474  n.1  (7th  Cir.  1997)  (quoting  Wasleff  v. 
Dever,  550  N.E.2d  1132,  1138  (Ill.  App.  Ct.  1990)).  It  is  true 
that “[t]he existence and scope of an agency relationship are 
questions of fact.” Id. at 474. But Hindman was present at the 
meeting  where  the  board  stripped  D.D.H.  of  his  authority. 
Thus, he had actual knowledge that D.D.H. could not make 
business  decisions,  and  he  could  not  have  reasonably  be‐
lieved  that  D.D.H.  had  authority  to  enter  into  a  loan  agree‐
ment on behalf of Clark.  
    On the other hand, Wells Fargo probably held a reasona‐
ble belief that D.D.H. had authority. Indeed, there is no evi‐
dence  that  Clark  ever  notified  Wells  Fargo  that  D.D.H.  had 
been stripped of his authority, and he signed the debenture 
as president and CEO. But this does not help Wells Fargo for 
two  reasons.  First,  it  was  not  a  party  to  the  purported  loan 
agreement between Clark and Hindman, and we have found 
no cases in which a plaintiff was able to invoke the doctrine 
of  apparent  authority  to  enforce  a  contract  to  which  it  was 
not  a  party.  Second,  even  if  Wells  Fargo  could  invoke  that 
doctrine, it would be required to show that it took some ac‐
tion in reliance upon D.D.H.’s apparent authority. See Harris 
v. Knutson, 151 N.W.2d 654, 658 (Wis. 1967) (apparent agen‐
cy requires “[r]eliance … by the plaintiff, consistent with or‐
dinary  care  and  prudence”).  And  as  discussed  below,  there 
20                                                       No. 12‐1208 

is  a  genuine  dispute  of  fact  as  to  whether  Wells  Fargo  al‐
lowed  Clark  to  take  additional  cash  advances  or  otherwise 
acted in reliance on the $750,000 transfer from Hindman. 
   Because D.D.H. lacked authority to bind Clark under or‐
dinary  principles  of  agency,  the  fact  that  he  executed  the 
subordinated  debenture  does  not  establish  that  Hindman 
and  Clark  had  a  valid  loan  agreement.  Looking  for  another 
reason  to  bind  Clark,  one  might  posit  that  Clark’s  board  of 
directors  ratified  the  loan,  given  that  D.D.H.  and  Hindman 
constituted  a  majority  of  the  directors  who  had  previously 
voted  to  strip  D.D.H.  of  authority.  However,  under  Illinois 
law,  a  board  of  directors  cannot  act  informally  (without  a 
meeting) unless it has the written consent of all directors. 805 
ILCS 5/8.45. It is unclear how many directors Clark had, but 
we do know that at least one director (Robert Early) did not 
consent  to  the  loan.  Thus,  the  actions  of  D.D.H.  and  Hind‐
man  did  not  constitute  actions  by  the  board  and  could  not 
serve to bind Clark to a loan agreement. 
     Alternatively, Clark may be deemed to have accepted the 
loan agreement through its actions, for example, if it put the 
loan  proceeds  to  use.  See  Hoffman  v.  Ralston  Purina  Co.,  273 
N.W.2d  214  (Wis.  1979)  (finding  acceptance  where  offeree 
accepted benefits of offer but never expressly accepted and, 
in  fact,  said  he  would  not  accept);  Phillips  Petroleum  Co.  v. 
Taggart, 73 N.W.2d 482, 488 (Wis. 1955) (“One cannot accept 
the benefits of a contract over a long period of time and then 
successfully contend that the contract is not binding.”).  
   Hindman  argues  that  Clark  never  took  any  advances 
based on the $750,000 and that the people with authority to 
bind  Clark  took  immediate  action  to  reject  the  purported 
loan  by  instructing  D.D.H.  to  stop  the  wire  transfer.  For  its 
No. 12‐1208                                                          21 

part,  Wells  Fargo  maintains  that  Clark  accepted  the  loan 
through  its  conduct  and  points  to  three  facts:  (1)  $750,000 
appeared  on  Clark’s  daily  collateral  report  for  January  15, 
which had been signed by Clark’s treasurer, Robert Sears; (2) 
once  Wells  Fargo  received  that  report,  Williams  spoke  with 
another  Clark  representative,  Maria  Preston,  who  informed 
her  that  the  influx  of  cash  was  another  capital  loan  from 
Hindman (Appellee’s Supp. App. 52); and (3) Clark used the 
$750,000 to pay down its line of credit and took $3,036,089.96 
in advances between January 15 and January 21. 
    We conclude that there are genuine issues of material fact 
that  need  to  be  resolved  before  determining  whether  Clark 
accepted  through  its  actions.  Hindman  has  designated  evi‐
dence showing that the people with authority to make busi‐
ness  decisions  acted  swiftly  in  attempting  to  reject  his  loan 
once  they  found  out  about  it.  There  is  no  dispute  that,  de‐
spite  those  efforts,  the  wire  transfer  went  through  and  the 
funds  hit  Clark’s  account.  Though  not  entirely  clear,  it  ap‐
pears that the daily collateral reports were accounting ledg‐
ers showing what money was coming in and that all incom‐
ing funds had to be reported. In other words, it is not clear 
from  the  record  that  Clark  had  the  option  of  not  reporting 
the  funds  on  the  daily  collateral  report  once  they  hit  its  ac‐
count.  That  Preston  informed  Williams  that  the  cash  influx 
was  another  capital  loan  from  Hindman  is  not  dispositive. 
There is nothing to support the notion that Preston had au‐
thority  to  bind  Clark  to  a  loan  obligation  or  that  she  was 
even purporting to do so; rather, all  that can be said is that 
she  believed  a  valid  loan  had  been  made  and  relayed  that 
information to Williams, but Preston was not in the loop of 
decision makers.  
22                                                                No. 12‐1208 

     Finally, there is a disputed question of fact as to whether 
Clark actually used the $750,000 to take cash advances. Alt‐
hough the record shows that $3,036,089.96 was advanced be‐
tween January 15 and January 21, when the $750,000 (which 
is  included  in  that  figure)  was  wired  to  Gibraltar  Bank  by 
Bassett, Wells Fargo has failed to demonstrate that those ad‐
vances  could  not  have  been  taken  but  for  the  influx  of 
$750,000 on January 15. The daily collateral report for Janu‐
ary 15 shows that Clark had $2,727,430.26 available for bor‐
rowing.  (Appellee’s  Supp.  App.  64.)  Set  aside  Hindman’s 
$750,000 for the moment and the total available for borrow‐
ing becomes $1,977,430.26, which was more than enough to 
cover  the  $471,668.95  in  advances  taken  on  January  15,  and 
even the additional advances of $910,793.56 and $592,208.82 
taken on January 19 and 20, respectively (as the advances for 
those three days total $1,974,671.33). Of course, the total ad‐
vances  between  January  15  and  21  exceed  the  borrowing 
availability reflected on the January 15 daily collateral report 
(which  includes  the  $750,000)  by  $308,659.70.  The  problem 
with concluding that this shows Clark to have drawn on the 
$750,000  is  that,  although  all  advances  between  January  15 
and  21  are  accounted  for,  there  is  no  evidence  as  to  how 
much  incoming  cash  Clark  received  on  January  19,  20,  and 
21 with which it paid down its line of credit.5 The only daily 
collateral report included in the record is for January 15.  
   We  agree with  Wells Fargo that  if Clark in  fact took  ad‐
vances  that  it  could  not  have  taken  but  for  the  influx  of 
                                                 
5 That the total advances taken over those four days exceeds the borrow‐

ing  availability  reflected  on  the  January  15  daily  collateral  report  sug‐
gests  that  there  was  incoming  cash,  because  otherwise  Wells  Fargo 
would have been allowing an overdraft of $308,659.70. 
No. 12‐1208                                                         23 

$750,000  from  Hindman,  then  Clark  accepted  the  loan  as  a 
matter of law, notwithstanding the fact that the authorities at 
Clark were attempting to have the loan funds rejected. If, on 
the other hand, Clark took only advances that it could have 
taken  without  Hindman’s  funds,  then  it  is  difficult  to  see 
how  Clark  accepted  the  loan  given  the  wealth  of  evidence 
that  those  with  decision‐making  authority  promptly  took 
steps  to  reject  the  funds,  though  a  trier  of  fact  might  find 
otherwise  after  gauging  witness  credibility  and  examining 
the  documentary  evidence.  The  record  developed  thus  far 
does not provide an answer either way. 
    This  is  a  very  peculiar  case.  The  district  court  erred  in 
casting aside Hindman’s arguments as irrelevant. There may 
be grounds for rejecting Hindman’s theory, but relevance is 
not  one  of  them.  We  need  not  explore  what  those  other 
grounds  may  be  because  Wells  Fargo  has  not  bothered  to 
raise  them  and  instead  has  largely  ignored  Hindman’s  spe‐
cific  contentions  concerning  D.D.H.’s  authority.  Although 
Clark may have accepted through its conduct, there are too 
many  factual  uncertainties  in  this  record  to  warrant  sum‐
mary judgment in either party’s favor.  
    Because the record is unclear as to whether Clark accept‐
ed Hindman’s purported loan, thereby creating Subordinat‐
ed Indebtedness, we cannot say that Hindman breached the 
subordination  agreements  as  a  matter  of  law.  This  problem 
alone  requires  that  the  district  court’s  judgment  be  vacated 
and  the  cause  remanded  for  further  proceedings.  The  par‐
ties, however, quarrel over several other issues that are like‐
ly to reappear on remand if Clark is found to have accepted 
Hindman’s loan. We will address those issues in the interest 
24                                                         No. 12‐1208 

of judicial economy. See, e.g., Stollings v. Ryobi Techs., Inc., 725 
F.3d 753, 763 (7th Cir. 2013). 
            2. Rescission 
    Assuming a valid loan agreement was created, Hindman 
contends that he still is not liable for breach because he and 
Clark  rescinded  the  loan  agreement  and  the  subordination 
agreements  did  not  prevent  them  from  doing  so.  Both  par‐
ties  use  Illinois  law  to  establish  the  test  for  rescission:  “A 
claim  for  rescission  is  sufficient  if  it  alleges:  (1)  substantial 
nonperformance or breach by the defendant; and (2) that the 
parties  can  be  restored  to  the  status  quo  ante.”  Horwitz  v. 
Sonnenschein  Nath  &  Rosenthal  LLP,  926  N.E.2d  934,  942  (Ill. 
App.  Ct.  2010)  (citation  omitted).  Wells  Fargo  argues  that 
rescission was not permitted under Horwitz because it would 
not be restored to the status quo ante. But Wells Fargo is nei‐
ther a party nor a third‐party beneficiary to the putative loan 
agreement between Hindman and Clark, and Horwitz speaks 
of  the  parties  being  restored  to  their  previous  positions. 
Moreover, the test articulated in Horwitz applies only where 
the parties disagree and the party seeking rescission is doing 
so  on  the  basis  of  the  other  party’s  nonperformance  (hence 
the  prong  dealing  with  substantial  nonperformance  or 
breach). See 926 N.E.2d at 942–43. Here, however, Hindman 
claims that he and Clark agreed to rescind the purported loan 
agreement, see, e.g., St. Norbert Coll. Found., Inc. v. McCormick, 
260 N.W.2d 776, 782 (Wis. 1978), so it is not clear how Hor‐
witz is applicable. 
   In  any event,  we agree with Wells Fargo that the  subor‐
dination  agreements  prohibited  Hindman  and  Clark  from 
rescinding the loan agreement without prior written consent. 
Hindman  accurately  points  out  that  the  subordination 
No. 12‐1208                                                          25 

agreements  contain  no  express  language  on  the  issue  of  re‐
scission.  But  rescission  becomes  a  possibility  only  once  a 
contract  is  formed,  that  is,  once  a  “debt,  liability  or  obliga‐
tion”  has  been  created.  The  subordination  agreements  pro‐
hibited  Hindman  from  accepting  repayment  from  Clark  on 
those debts, liabilities, and obligations while Clark remained 
indebted  to  Wells  Fargo  (absent  consent).  Allowing  Hind‐
man  and  Clark  to  agree  to  rescind  their  purported  loan 
agreement would render the subordination agreements use‐
less.  Under  Hindman’s  theory,  Clark  could  use  all  loans 
from Hindman to pay down its line of credit, take more ad‐
vances  from  Wells  Fargo,  and  then  turn  around  and  agree 
with  Hindman  to  rescind  the  loan  agreements,  resulting  in 
Hindman  receiving  payment  before  Wells  Fargo,  which  is 
precisely what the subordination agreements were intended 
to prevent. Thus, assuming a valid loan agreement was cre‐
ated  in  the  first  place,  Hindman  cannot  escape  liability  for 
breach under a theory of rescission. 
            3. Consent 
    Paragraph 3 of the subordination agreements provides in 
relevant part that Hindman “shall not, without the Lender’s 
prior written consent, demand, receive or accept any payment 
(whether  of  principal,  interest  or  otherwise)  from  any  Bor‐
rower  in  respect  of  the  Subordinated  Indebtedness.”  (Em‐
phasis  added.)  Hindman  argues  that  he  did  not  breach  the 
subordination agreements because Wells Fargo consented to 
the  repayment  through  its  representative,  Thomas  Bassett. 
Wells  Fargo  says  that  Bassett  had  no  authority  to  give  con‐
sent and, in any event, that the evidence is undisputed that 
Bassett did not consent. 
26                                                         No. 12‐1208 

     We  think  there  are  genuine  issues  of  material  fact  con‐
cerning this issue. It is true that Bassett was a vice‐president 
of Wells Fargo Bank with responsibility over Hindman’s per‐
sonal  accounts,  whereas  responsibility  for  Clark’s  business 
accounts  rested  with  Wells  Fargo  Business  Credit.  But  the 
subordination agreements recite that they are “for the bene‐
fit  of  WELLS  FARGO  BANK,  NATIONAL  ASSOCIATION 
(the ‘Lender’), acting through its Wells Fargo Business Cred‐
it operating division.”  
    That  the  subordination  agreements  define  “Lender”  as 
Wells Fargo Bank and require prior written consent to come 
from  the  Lender  makes  them  susceptible  to  the  interpreta‐
tion  that  consent  from  Wells  Fargo  Bank  was  sufficient. 
However, the “acting through” language gives rise to anoth‐
er  reasonable  interpretation,  i.e.,  that  consent  must  come 
from Wells Fargo Business Credit. Because the agreements are 
“susceptible  to  more  than  one  reasonable  interpretation,” 
they  are  ambiguous,  and  extrinsic  evidence  may  be  consid‐
ered to resolve the ambiguity. See Town Bank v. City Real Es‐
tate  Dev.,  LLC,  793  N.W.2d  476,  484  (Wis.  2010).  If  extrinsic 
evidence  does  not  resolve  the  ambiguity,  the  agreements 
should  be  construed  against  the  drafter,  Wells  Fargo.  See 
Roth  v.  City  of  Glendale,  614  N.W.2d  467,  476  (Wis.  2000) 
(Sykes, J., concurring) (explaining that default rules, such as 
construction against the drafter, are tie‐breakers that are ap‐
plied only after extrinsic evidence has been examined). 
    Just  as  they  did  before  the  district  court,  the  parties  all 
but ignore this controlling provision and make unsupported 
assertions that Bassett either did or did not have authority to 
consent.  The  district  court,  for  its  part,  did  not  discuss  the 
issue of consent at all. Thus, it is unclear whether Wells Far‐
No. 12‐1208                                                       27 

go could point to extrinsic evidence showing that the parties 
intended  for consent to be obtained from Wells  Fargo Busi‐
ness Credit. If not, the provision should be construed against 
Wells Fargo such that consent from Wells Fargo Bank would 
suffice. But we simply cannot tell from this record. 
    Moreover,  even  assuming  the  requisite  consent  could 
come  from  Bassett,  Hindman  is  not  necessarily  entitled  to 
summary  judgment.  Curiously,  Wells  Fargo  makes  little  of 
the  fact  that  the  subordination  agreements  require  “prior 
written  consent.”  It  is  debatable  whether  the  January  15 
email  from  Bassett  to  D.D.H.  reading  “Done!”  amounts  to 
prior written consent or is merely an after‐the‐fact confirma‐
tion of the failed reversal. A fact finder, however, might rea‐
sonably  view  it  as  written  consent  to  support  the  eventual 
transfer  to  the  Florida  bank  on  January  21.  The  subordina‐
tion agreements, after all, do not define the parameters of the 
term “prior written consent.” 
   All this goes to show that at this point there is a genuine 
dispute  of fact  as to the  issue of consent. But further devel‐
opment  of  the  record  and  the  parties’  legal  arguments  on 
remand may add sufficient clarity that it can be decided as a 
matter of law. 
           B. Damages 
   In  the  event  of  a  breach,  the  subordination  agreements 
provide that the amount of unauthorized payment received 
by Hindman shall be held in trust and turned over to Wells 
Fargo.  Hindman  argues  that  this  “Prohibited  Payments 
Clause”  is  an  unenforceable  liquidated‐damages  clause. 
Wells  Fargo  maintains  that  this  is  a  moot  point  because  its 
actual damages were $750,000.  
28                                                         No. 12‐1208 

    We agree with Wells Fargo and the district court that, if 
Hindman  breached,  the  proper  award  of  damages  is 
$750,000.  “In  a  breach  of  contract  action,  the  fundamental 
idea is to put the injured party in as satisfactory a position as 
the  party  would  have  been  in  had  the  contract  been  per‐
formed.”  Int’l  Prod.  Specialists,  Inc.  v.  Schwing  Am.,  Inc.,  580 
F.3d 587, 598 (7th Cir. 2009) (citing Thorp Sales Corp. v. Gyuro 
Grading Co., 331 N.W.2d 342, 346 (Wis. 1983)). Had Hindman 
not  breached  the  subordination  agreements  by  accepting 
payment of $750,000, there would have been $750,000 more 
in  assets  available  for  Clark  to  use  in  paying  down  its  un‐
paid debt to Wells Fargo (its most senior creditor), which as 
of March 25, 2011, was $7,306,098.34. 
     Hindman  argues  that  Wells  Fargo’s  actual  damages  are 
limited  to  the  amount  of  additional  advances  taken  against 
the  $750,000.  He  posits  that  if  it  can  be  shown  that  Clark 
took, for example, only $100,000 in additional advances, then 
Wells  Fargo’s  actual  damages  are  only  $100,000.  In  other 
words, if Wells Fargo relied on the $750,000 only to the extent 
of  the  $100,000  it  allowed  Clark  to  take,  it  would  provide  a 
windfall of $650,000 to award Wells Fargo $750,000.  
   We  disagree.  The  subordination  agreements  between 
Hindman  and  Wells  Fargo  were  intended  to  ensure  that 
Clark paid off its debts to Wells Fargo before paying off its 
debts to Hindman. Wisconsin law calls for placing the non‐
breaching  party  in  the  position  it  would  have  been  in  had 
the contract been performed instead of simply restoring the 
parties  to  their  original  positions.  Assuming  that  Hindman 
breached, the only way to place Wells Fargo in the position 
that  it  would  have  been  in  had  Hindman  not  breached 
would be to award the full $750,000. As Wells Fargo’s actual 
No. 12‐1208                                                 29 

damages are $750,000 (again, assuming breach), the enforce‐
ability of the “Prohibited Payments Clause” is immaterial. 
                      III. Conclusion 
   For the foregoing reasons, the district court’s judgment is 
VACATED  and  the  cause  is  REMANDED  for  further  proceed‐
ings consistent with this opinion.